Martin, J.,
(dissenting.) I fully concur with my brethren in the opinion that the appeal herein is well taken. I do not concur in their conclusion that the order should be affirmed on the merits. A careful study of the evidence taken on the examination in this proceeding has led me to the conclusion that it was insufficient to justify the county judge in finding or holding that the defendant had in his possession or under his control money or other personal property belonging to him, and that the order appealed from cannot be upheld. I am of the opinion that the order appealed from should be reversed, with costs, on the ground that the evidence was insufficient to justify it.